DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 20,21,23,25,27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (USP 8,226,079).
Ozawa discloses, regarding claim 20, an image forming system and a recording material processing apparatus comprising: 
an image forming unit (5) configured to form an image on a recording material (see at least fig.2, C2/L18-21);
a processing tray (17) in which the recording material on which an image has been formed by the image forming unit is to be placed; 
a detecting unit (81-84) configured to detect the recording material placed in the processing tray; 
a stapling unit (20) configured to execute a stapling process for the recording material placed in the processing tray; 
an instructing unit (73) configured to output an execution instruction of the stapling process by the stapling unit; 
[regarding claim 20] a control unit configured to, upon receipt of the execution instruction from the instructing unit in a state in which the detecting unit has detected a recording material inserted in the processing tray from an outside of a discharge port, cause the stapling process to be executed (see at least C5/L49-C6/L31); 
[regarding claim 23] a control unit configured to control switching between a first mode that executes the stapling process for a recording material conveyed from the image forming unit to the processing tray and a second mode that, in a state in which 
a switching unit (72) configured to switch a position of the stapling unit among a plurality of positions; and 
an indicating unit (74a,74b) configured to indicate where on the processing tray the recording material inserted in the processing tray from the outside of the discharging port is to be placed depending on the position of the stapling unit switched by the switching unit (see at least C3/L61-C4/L6, C5/L65-C6/L31).
Regarding claims 21,27, wherein the indicating unit includes a plurality of aligning members (18a,18b) configured to align a position of the recording material placed in the processing tray and makes a corresponding aligning member among the plurality of aligning member move in accordance with the position of the stapling unit being switched by the switching unit (see at least C4/L60-C6/L31).
Regarding claim 25, further comprising: a discharging unit (50,50a) configured to discharge a recording material for which the stapling process has been executed by the stapling unit, from the processing tray through the discharging port (70); and
a discharge tray (21) in which the recording material discharged by the discharging unit is placed,
wherein the discharging port is such that a recording material is able to be inserted from the outside into the processing tray through the discharging port (see at least fig.2, C7/L33-38).

Allowable Subject Matter
5.	Claims 1,4,6,7,9-12,15,17,18 are allowed.
Claims 22,24,26,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Terao (USP 8,146,908) discloses a substantially similar image forming system and a recording material processing apparatus comprising, as claimed, as shown in the Office Action filed 11/16/2020 for parent application 16/688940.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        2/18/2022